

Exhibit 10.1


RESTRICTED STOCK UNIT AGREEMENT
PURSUANT TO THE
BOISE CASCADE COMPANY 2016 INCENTIVE COMPENSATION PLAN
 
 Participant:
[                        ]
 
 
Grant Date:
February 23, 2017

 
Number of Restricted Stock Units (the “RSUs”):    [                        ]
 
THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”), dated as of the
Grant Date above, is entered into by and between Boise Cascade Company, a
corporation organized in the State of Delaware (the “Company”), and the
Participant specified above, pursuant to the Boise Cascade Company 2016
Incentive Compensation Plan (the “Plan”).
 
1.    Incorporation by Reference; Plan Document Receipt.  This Agreement is
subject in all respects to the terms and provisions of the Plan (including,
without limitation, any amendments to the Plan adopted at any time unless such
amendments are expressly intended not to apply to this Agreement), and the terms
and provisions of the Plan are made a part of and incorporated in this Agreement
as if they were set forth in this Agreement.  Any capitalized term not defined
in this Agreement shall have the meaning given in the Plan.  The Participant
acknowledges receipt of a copy of the Plan and that he or she has read the Plan
carefully and fully understands it.  If there is any conflict between the terms
of this Agreement and the terms of the Plan, the terms of the Plan control.
 
2.     Grant of Restricted Stock Unit Award.  The Company grants to the
Participant, as of the Grant Date, the number of RSUs specified above.  Except
as otherwise provided by the Plan, the Participant agrees and understands that
nothing contained in this Agreement provides, or is intended to provide, the
Participant with any protection against potential future dilution of the
Participant’s interest in the Company for any reason. No adjustments shall be
made for dividends in cash or other property, distributions or other rights in
respect of the shares of Common Stock underlying the RSUs, except as otherwise
specifically provided for in the Plan or this Agreement.
 
3.     Vesting.  The RSUs subject to this Award are subject to a time-based
vesting condition (the “Time-Based Condition”). 
 
(a)    Time-Based Condition.  RSUs will satisfy the Time-Based Condition and
vest and become payable on the dates indicated below:
 
Vesting Date
 
Number of  RSUs satisfying Time-
Based Condition
March 1, 2018
 
33 1/3% of the RSUs
March 1, 2019
 
33 1/3% of the RSUs
March 1, 2020
 
33 1/3% of the RSUs

 
Except as otherwise provided in this Section 3, a Participant must be employed
on the applicable vesting date to vest in the applicable portion of the RSUs.


(b)    No Partial Vesting; Forfeiture. Except as provided pursuant to Section
3(d)(ii), there shall be no proportionate or partial vesting prior to each
vesting date.  In the event of a Participant’s Termination for




--------------------------------------------------------------------------------




any reason other than as specified in Section 3(d), all unvested RSUs shall be
forfeited immediately following such Termination and the Participant shall have
no further rights under this Agreement.


(c)    Change in Control.  If a Change in Control which constitutes a “change in
the ownership of the corporation,” a “change in effective control of the
corporation,” or a “change in the ownership of a substantial portion of the
assets of the corporation,” as those terms are defined pursuant to Section 409A
of the Internal Revenue Code and the regulations thereunder, occurs, then the
Time-Based Condition shall be satisfied for all RSUs as of the date of the
Change in Control and the RSUs shall vest and become payable as of the date of
the Change in Control so long as the Participant has not incurred a Termination
prior to the Change in Control; provided that this Section 3(c) shall not apply
if the RSUs are replaced by an equivalent award providing for accelerated
vesting in connection with the Participant’s Termination following the Change in
Control, as determined by the Committee in its sole discretion.
 
(d)    Termination due to death, Disability, or Retirement. 


i.In the event of a Participant’s Termination due to death or Disability, the
Time-Based Condition shall be satisfied as of the date of death or Disability
for all unvested RSUs. 


ii.In the event of a Participant’s Termination due to Retirement, a pro rata
portion of the current tranche of unvested RSUs shall be deemed to have
satisfied the Time-Based Condition as of the Participant’s Retirement date. The
pro rata portion shall be calculated as 33 1/3% of the granted RSUs, multiplied
by a fraction, the numerator of which is the number of full calendar months
elapsed from the March 1 preceding the Participant’s Retirement date through the
Participant’s Retirement date, and the denominator of which is 12. If the
Participant’s Retirement date is March 1, the Participant shall receive only the
RSUs vesting pursuant to Section 3(a) on the vesting date coincident with the
Retirement date and no additional pro rata portion. For purposes of this
Agreement, “Retirement” means the Participant’s Termination after attainment of
age 62 and completion of at least 15 years of employment with the Company and
its predecessors, or age 65 regardless of length of employment.
 
(e)     Vested RSUs.  RSUs that have satisfied the Time-Based Condition are
referred to as “Vested RSUs”.
 
4.     Payment.
 
(a)
General.  Vested RSUs will be paid to the Participant in whole shares of Common
Stock.


(b)Time of Payment. The designated payment date shall be the applicable vesting
date in the table in Section 3(a) for RSUs vesting pursuant to Section 3(a); the
date of Change in Control for RSUs vesting pursuant to Section 3(c); and the
date of death, Disability, or Retirement, as applicable, for RSUs vesting
pursuant to Section 3(d). Delivery of shares pursuant to this Agreement shall be
made within 14 days following the designated payment date.

(c)Short-Term Deferral. This Award is intended to satisfy the “short-term
deferral” rules of Section 409A of the Internal Revenue Code and the regulations
thereunder and therefore is not subject to Section 409A of the Internal Revenue
Code. If it is determined that this Award is not a short-term deferral, the
administration of this Award shall comply with Section 409A of the Internal
Revenue Code and the regulations thereunder.
 
5.    Dividends; Rights as Stockholder.  Cash dividends on shares of Common
Stock underlying the RSUs shall be credited to a dividend book entry account on
behalf of the Participant, provided that any cash dividends shall be held
uninvested and without interest, shall be subject to the same vesting conditions
as the RSUs to which they relate, and shall be paid in cash at the same time
that the shares of Common Stock underlying the Vested RSUs (if any) are
delivered to the Participant in accordance with Section 4.  Stock dividends on
shares of




--------------------------------------------------------------------------------




Common Stock underlying the RSUs shall be credited to a dividend book entry
account on behalf of the Participant, provided that any stock dividends shall be
subject to the same vesting conditions as the RSUs to which they relate, and
shall be paid in shares of Common Stock at the same time that the shares of
Common Stock underlying the Vested RSUs (if any) are delivered to the
Participant in accordance with Section 4.  The Participant shall have no rights
as a stockholder with respect to any shares of Common Stock underlying any RSU
unless and until the Participant has become the holder of record of such shares.
 
6.    Non-Transferability.  No portion of the RSUs (or the shares of Common
Stock underlying the RSUs) may be sold, assigned, transferred, encumbered,
hypothecated or pledged by the Participant, other than to the Company as a
result of forfeiture of the RSUs as provided in Section 3, unless and until the
shares are delivered to the Participant in accordance with Section 4 and the
Participant has become the holder of record of the shares.
 
7.    Governing Law.  All questions concerning the construction, validity and
interpretation of this Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to choice of
law provisions.
 
8.    Tax Withholding.  The Company may deduct or withhold, or require the
Participant to remit to the Company, an amount sufficient to satisfy any
federal, state, local and foreign taxes of any kind (including, but not limited
to, the Participant’s FICA and SDI obligations) which the Company, in its sole
discretion, deems necessary to be withheld or remitted to comply with the Code
and/or any other applicable law, rule or regulation with respect to the RSUs. If
the Participant fails to remit any amounts requested by the Company, the Company
may otherwise refuse to issue or transfer any shares of Common Stock otherwise
required to be issued pursuant to this Agreement.  The Participant acknowledges
that if he or she is or becomes Retirement-eligible prior to the final vesting
date, FICA and SDI obligations may apply prior to any payment pursuant to
Section 4. Any minimum statutory required withholding obligation with regard to
the Participant shall be satisfied by reducing the amount of cash or shares of
Common Stock otherwise deliverable to the Participant.
 
9.    Securities Representations.  This Agreement is being entered into by the
Company in reliance upon the following express representations and warranties of
the Participant.  The Participant acknowledges, represents and warrants that:
 
(a)    The Participant has been advised that the Participant may be an
“affiliate” within the meaning of Rule 144 under the Securities Act and in this
connection the Company is relying in part on the Participant’s representations
set forth in this Section 9.
 
(b)    If the Participant is deemed an affiliate within the meaning of Rule 144
of the Securities Act, the shares of Common Stock issuable hereunder must be
held indefinitely unless an exemption from any applicable resale restrictions is
available or the Company files an additional registration statement (or a
“re-offer prospectus”) with regard to such shares of Common Stock and the
Company is under no obligation to register such shares of Common Stock (or to
file a “re-offer prospectus”).
 
(c)    If the Participant is deemed an affiliate within the meaning of Rule 144
of the Securities Act, the Participant understands that (i) the exemption from
registration under Rule 144 will not be available unless (A) a public trading
market then exists for the Common Stock of the Company, (B) adequate information
concerning the Company is then available to the public, and (C) other terms and
conditions of Rule 144 or any exemption therefrom are complied with, and
(ii) any sale of the shares of Common Stock issuable hereunder may be made only
in limited amounts in accordance with the terms and conditions of Rule 144 or
any exemption therefrom.
 
10.    Entire Agreement; Amendment.  This Agreement, together with the Plan,
contains the entire agreement between the parties with respect to the grant of
RSUs, and supersedes all prior agreements or prior understandings, whether
written or oral, between the parties relating to such subject matter.  The
Committee may, in




--------------------------------------------------------------------------------




its sole discretion, modify or amend this Agreement from time to time in
accordance with and as provided in the Plan.  This Agreement may also be
modified or amended by a writing signed by both the Company and the
Participant.  The Company shall give written notice to the Participant of any
such modification or amendment of this Agreement as soon as practical after the
adoption of the modification or amendment.
 
11.    Notices.  Any notice by the Participant shall be given to the General
Counsel of the Company in writing and such notice shall be deemed duly given
upon receipt by the General Counsel.  Any notice by the Company shall be given
to the Participant in writing and such notice shall be deemed duly given upon
receipt at the address the Participant has on file with the Company.
 
12.     No Right to Employment.  Nothing in this Agreement shall interfere with
or limit in any way the right of the Company, its Subsidiaries or its Affiliates
to terminate the Participant’s employment or service at any time, for any reason
and with or without Cause. Any questions as to whether and when there has been a
Termination and the cause of such Termination shall be determined in the sole
discretion of the Committee.
 
13.    Transfer of Personal Data.  The Participant authorizes, agrees and
unambiguously consents to the transmission by the Company (or any Subsidiary) of
any personal data information related to the RSUs awarded under this Agreement
for legitimate business purposes (including, without limitation, the
administration of the Plan).  This authorization and consent is freely given by
the Participant.
 
14.     Compliance with Laws.  The grant of RSUs and the issuance of shares of
Common Stock hereunder shall be subject to, and shall comply with, the
requirements of any applicable foreign and U.S. federal and state laws,
rules and regulations (including, without limitation, the provisions of the
Securities Act, the Exchange Act and in each case the rules and regulations
promulgated thereunder) and any applicable securities exchange requirement.  The
Company shall not be obligated to issue the RSUs or any shares of Common Stock
pursuant to this Agreement if issuance would violate any applicable
requirements.  As a condition to the settlement of the RSUs, the Company may
require the Participant to satisfy any qualifications that the Company may deem
necessary or appropriate to evidence compliance with any applicable law or
regulation.
 
15.    Binding Agreement; Assignment.  This Agreement shall inure to the benefit
of, be binding upon, and be enforceable by the Company and its successors and
assigns.  The Participant shall not assign (except in accordance with Section 6)
any part of this Agreement without the prior express written consent of the
Company.
 
16.    Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
shall constitute one and the same instrument.
 
17.    Further Assurances.  Each party shall do and perform (or shall cause to
be done and performed) all further acts and shall execute and deliver all other
agreements, certificates, instruments and documents as either party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the Plan and the consummation of the transactions
contemplated hereunder.
 
18.     Severability.  The invalidity or unenforceability of any provisions of
this Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in that jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties shall be enforceable to the fullest extent permitted by law.
 
19.    Acquired Rights.  The Participant acknowledges and agrees that: (a) the
Company may terminate or amend the Plan at any time; (b) the Award of RSUs made
under this Agreement is completely independent of any other award or grant and
is made at the sole discretion of the Company; (c) no past grants or awards
(including, without limitation, the RSUs awarded under this Agreement) give the
Participant any right to any grants or awards in the future; and (d) any
benefits granted under this Agreement are not part of the Participant’s ordinary
salary, and shall not be considered as part of such salary in the event of
severance, resignation or any other Termination.




--------------------------------------------------------------------------------




 
20.    Clawback.  The rights contained in this Agreement shall be subject to
(i) any right that the Company may have under any Company recoupment policy or
other agreement or arrangement with the Participant, or (ii) any right or
obligation that the Company may have regarding the clawback of incentive-based
compensation under Section 10D of the Exchange Act, as amended (as determined by
the rules and regulations promulgated thereunder from time to time by the U.S.
Securities and Exchange Commission) or other applicable law.IN WITNESS WHEREOF,
the parties have executed this Agreement as of the Grant Date.
 
 
 


 
 
BOISE CASCADE COMPANY
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
 
 
 
 
 
Title:
 
 
 
 
 
 
 
 
PARTICIPANT
 
 
 
 
Name:
 

 
Signature Page to Restricted Stock Unit Agreement




